 SHEET METAL WORKERS LOCAL 33 (DAIMLER-CHRYSLER) 1Sheet Metal Workers International Association, Local Union No. 33 of Northern Ohio (Daimler-Chrysler Corporation) and Brian J. Thomas  Sheet Metal Workers International Association, Local Union No. 33 of Northern Ohio (Ford Motor Company) and Bradford D. Zelasko. Cases 8ŒCBŒ8858 and 8ŒCBŒ9003 September 30, 2002 DECISION AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT On August 30, 2000, Administrative Law Judge Wil-liam G. Kocol issued the attached decision.  The Re-spondent filed exceptions and a supporting brief, and Charging Party Brian J. Thomas filed exceptions.  There-after, the General  Counsel filed an answering brief to the Respondent™s exceptions, and the Respondent filed an answering brief to Charging Party Thomas™ exceptions. The National Labor Relations Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, find-ings,1 and conclusions2 and to adopt the recommended Order as modified.3As part of his remedy, the judge recommended that the Respondent rescind the unlawful fines imposed on Ronald Apple, Brian Thomas, Thomas Whitcomb, and Robert Wilhite because the formula that the Respondent utilized to calculate these fines included, in all cases, periods of time after they had resigned their union mem-                                                                                                                     1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 The judge found that the Respondent violated Sec. 8(b)(1)(A) by fin-ing Robert Wilhite and Thomas Whitcomb for their conduct in working for nonsignatory employers until April 12, 1998, when these employees each tendered his second resignation letter to the Respondent.  The record shows, however, that both employees previously resigned their union memberships in February (Wilhite on February 13 and Whitcomb on February 15).  Although the Respondent has now conceded that Wilhite and Whitcomb had resigned in February, it is unclear whether the fines the Respondent imposed on them fully reflect their earlier resignation dates.  Nevertheless, based on the evidence that each employee worked only about 1 week before resigning from the Union, we find that the Respondent™s fining of Wilhite and Whitcomb violated Sec. 8(b)(1)(A) in any event because the Respondent™s 1-year liquidated damages formula necessarily included postresignation periods. 3 We shall provide a new notice to include a statement of employee rights under the Act as set forth in Ishikawa Gasket America, Inc., 337 NLRB 175 (2001). berships.4  The Respondent has excepted, inter alia, to the judge™s recommended Order to rescind the fines, ar-guing that the Board™s decision in Newspaper Guild Lo-cal 3 (New York Times), 272 NLRB 338 (1984), requires that the Board apportion the fines by ordering rescission of ﬁonly the portion of the fine which is attributableﬂ to the postresignation period and therefore unlawful.  In adopting the judge™s recommended Order, we stress that, based on the method that the Respondent used to calcu-late the fines, there is no reasonable basis on this record to apportion the fines that the Respondent imposed on these individuals between the preresignation period and the postresignation period.   Contrary to the Respondent and our dissenting col-league, we find that the Board™s decision in Newspaper Guild Local 3 is distinguishable from the present case.5  Newspaper Guild Local 3 involved union fines assessed against members who crossed the picket line during a strike.  The Board decided that it would leave to compli-ance the apportionment of the fines based on the date that each striker crossed the picket line.  The Respondent in this case did not solely calculate the fines it imposed us-ing the 1-year period it appliedŠalbeit unlawfullyŠwith respect to each of these four employees.  If the Respon-dent had used only this method, it may have been possi-ble to pro rate the fines according to the actual number of days that each discriminatee worked for the nonsignatory employer as our colleague claims is appropriate.  How-ever, as the Respondent itself specifically stated in its trial committee decision involving Thomas™ fine:  The formula is based on the loss to the Union and the entire Union membership during a one-year period of time in combination with other factors, which may mitigate or increase the amount of the union discipli-nary fine.  [Emphasis added.]  These other factors included increasing the fines by $200 for each year of service that the employees had worked under a union contract and by $2000 for their last 6 years of service with signatory employers.  The Respon-dent then multiplied these amounts by three in order to penalize these individuals for each of the three constitu-tional provisions that they had allegedly violated.  By con-trast, there is no showing that Newspaper Guild Local 3 involved this many different steps in calculating the fines.   4 The judge also rescinded the fine imposed on Anthony Ganelli whom the judge found, unlike these other four individuals, had resigned before his conduct in working for a nonsignatory employer that the Respondent claimed violated its constitution and bylaws.   5 Member Cowen agrees that Newspaper Guild Local 3 is distin-guishable from the instant matter, and expresses no view on the contin-ued validity of that decision. 338 NLRB No. 17  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2There, the Region in complian
ce could determine the date 
that each striker crossed the picket line and then apportion 
the fine among the lawful preresignation period. 
Our goal in remedying the unfair labor practice viola-
tions the Respondent has committed here is to restore the 
status quo ante.
6  We find that, in the present case, it is 
impossible to apportion the Respondent™s fines in a law-
ful manner with any degree of certainty.  Our colleague™s 
belief that the fines can be apportioned on a daily basis is 
erroneous in this context given the multifaceted method 

the Respondent utilized in determining these fines.  In-
deed, the Respondent has not proposed any specific 
method for making these calculations that would encom-
pass all the factors on which it based the existing fines. 
For these reasons, we resolv
e the uncertainty of deter-
mining the lawful portion of these fines against the Re-
spondent, which calculated the fines and created the un-
certainty.
7  Accordingly, we order the Respondent to 
rescind the unlawful fines it imposed on Apple, Thomas, 
Whitcomb, and Wilhite.  
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, Sheet Metal Workers 
International Association, Local Union No. 33 of 
Northern Ohio, its officers, agents, and representatives shall take the action set forth in th
e Order. 
                                                          
Substitute the attached notice for that of the adminis-
trative law judge. 
 MEMBER LIEBMAN, dissenting in part. 
In contrast to my colleagues, I would not order rescis-
sion of the fines at issue here.  Instead, consistent with 

Newspaper Guild Local 3 (New York Times)
, 272 NLRB 
338 (1984), I would permit the Respondent, at the com-
pliance stage of this proceeding, to demonstrate a reason-
able method of apportioning the fines imposed on Apple, 

Thomas, Whitcomb, and Wilhite between preresignation 
conduct (a lawful basis for the fines) and postresignation 
conduct (an unlawful basis). 
My colleagues, agreeing with the judge, assert that 
there is ﬁno reasonable basis on this record to apportion 
the fines.ﬂ  But neither the majority, nor the judge justify 
                                                           
6 Allied Products Corp., 218 NLRB 1246 (1975), enfd. 548 F.2d 644 
(6th Cir. 1977). 
7 See, e.g., Ryder System
, 302 NLRB 608 (1991), enfd. 983 F.2d 705 
(6th Cir. 1993); 
Kansas Refined Helium Co., 252 NLRB 1156, 1157 
(1980), enfd. 683 F.2d 1296 (9th Cir. 1982). 
For similar reasons, contrary to our dissenting colleague, we also 
adopt that portion of the judge™s 
remedy requiring the Respondent to 
reimburse Thomas for all of his reas
onable expenses and legal fees in defending against the Respondent™s State court lawsuit to collect the 
fine. 
this conclusion or explain why the Respondent should 
not have the chance to supplement the record.  Here, in 
fact, the Respondent™s brief in support of its exceptions 
has suggested a seemingly reasonable method of appor-
tionment: modifying the liquidated-damages formula 
used so that fines are calculated not on a 1-year basis, but 
on a daily basis linked to the employees™ resignation 

dates.  The General Counsel™s answering brief, in turn, 
does not argue that such a recalculation would be unrea-sonable.  Instead, the General Counsel maintains that the 
Board should not itself reapportion the fines, but rather 
should permit the Respondent to reconsider the matter, 
by rescinding the fines.  Permitting the Respondent to 
raise the issue in complian
ce seems entirely consistent 
with the General Counsel™s view.
1Similarly, because the fine imposed against Thomas 
was based on both preresi
gnation and postresignation 
conduct, I would not adopt the judge™s remedy requiring 
the Respondent to reimburse Thomas for all of his rea-
sonable expenses and legal fees in defending against the 
Respondent™s State court lawsuit to collect the fine.  
Rather, the Respondent should be liable only for those 
fees and expenses attributable to defense of the lawsuit 
insofar as it sought to collect an unlawful fine.  Accord-
ingly, I would allow the Respondent, in compliance, to 
seek to establish that some portion of Thomas™ fees and 
expenses would have been incurred regardless of the 
illegal objective of the suit. 
APPENDIX NOTICE TO EMPLOYEES AND MEMBERS POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and ha
s ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
 ance stage. 1 My colleagues argue that the Respondent™s use of length of service 
under union contracts and with signato
ry employers in determining the 
amount of the fines makes it ﬁimpossi
bleﬂ for the Respondent to revise 
the fines in compliance to rely only on the employees™ preresignation 
conduct.  The majority also attempts to distinguish the Board™s decision 
in Newspaper Guild Local 3, supra (which provides for such determina-
tions to be resolved in the complian
ce stage) on the basis that that case 
involved a less complicated fining method.  Both arguments are inap-

posite because here the Respondent has offered to simplify its method 
to one linked to the employees™ resignation dates.  Moreover, in 
Newspaper Guild Local 3, the Board left the determination of the 
proper amount of the fine to the 
compliance stage although the record 
did not clearly establish such basic facts as when each employee 

crossed the picket line.  272 NLRB at 338 fn. 4.  The majority has 
presented no reason why any similar deficiencies in the Respondent™s 
fining procedure could not also be de
termined in the 
compli
 SHEET METAL WORKERS LOCAL 33 (DAIMLER-CHRYSLER) 3Form, join or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT
 fine employees for conduct that they en-
gaged in after they had resigned from membership in our 
organization. 
WE WILL NOT institute and maintain a lawsuit to com-
pel payment of the unlawful fines. 
WE WILL NOT in any like or related manner restrain or 
coerce you in the exercise 
of the rights guaranteed you 
by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, rescind the fines that we imposed on Ronald Ap-

ple, Anthony Ganelli, Brian Thomas, Thomas Whitcomb, 
and Robert Wilhite, and remove any reference to those 
fines from our files, and 
WE WILL, within 3 days thereaf-
ter, notify them in writing that this has been done.  
WE WILL reimburse Brian Thomas for all reasonable 
expenses and legal fees he 
incurred in defending the law-
suit filed to compel payment of the fine, with interest. 
 SHEET METAL WORKERS INTERNATIONAL ASSOCIATION, LOCAL UNION NO. 33 OF NORTHERN OHIO  Stephen Wilson, Esq., for the General Counsel. Richard P. James, Esq. (Allotta & Farley CO., L.P.A
.), of Toledo, Ohio, for the Respondent. Bradford D. Zelasko, Esq. (Jeffries, Kube, Forrest & Mon-
teleone CO., L.P.A.), 
of Cleveland, Ohio, for the Charging Parties in Case 8ŒCBŒ9003. Barry F. Hudgin, Esq. (Sc
hnorf & Schnorf CO., L.P.A.), 
of Toledo, Ohio, for the Charging Party in Case 8ŒCBŒ8858.
 DECISION STATEMENT OF THE CASE WILLIAM G. K
OCOL, Administrative Law Judge. This case 
was tried in Cleveland, Ohio, 
on June 30, 2000. The charge and amended charge in Case 8Œ
CBŒ8858 were filed March 15 and May 17, 1999,
1 respectively.  The charge in Case 8ŒCBŒ9003 
was filed October 27.  An order consolidating cases, amended 
consolidated complaint and notice of hearing (the complaint) 
issued on January 31, 2000.  The 
complaint alleges that Sheet Metal Workers International A
ssociation, Local Union No. 33 of Northern Ohio (Respondent) violated Section 8(b)(1)(A) of 
the Act by imposing a fine on certain named individuals for 
conduct they engaged in after 
they had resigned from member-
ship in Respondent.  The complaint also alleges that Respon-
                                                          
 1 All dates are in 1999 unless otherwise indicated. 
dent violated the same section of the Act by filing a lawsuit 
against one of the individuals to compel payment of the fine.  
Respondent filed a timely answer 
that denied the substantive allegations of the complaint. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed by the General Counsel, Respondent, and the Charging Parties, 
I make the following 
FINDINGS OF FACT I.  JURISDICTION
 At all times material Daimler-Chrysler Corporation, a corpo-
ration, has been engaged in the manufacture and assembly of 

automobiles and trucks with a facility in Perrysburg, Ohio.  
Daimler-Chrysler annually sells and ships goods valued in ex-
cess of $50,000 directly from that facility to points located 
outside the State of Ohio.  At all times material Ford Motor 
Company, a corporation, has been engaged in the manufacture 
and assembly of automobiles and trucks with a facility in 
Brookpark, Ohio.  Ford annually sells and ships goods valued 
in excess of $50,000 directly from that facility to points located 
outside the State of Ohio.  Respondent admits and I find Daim-
ler-Chrysler and Ford are employers engaged in commerce 
within the meaning of Section 2(
2), (6), and (7) of the Act and 
that it is a labor organization within the meaning of Section 
2(5) of the Act. II.  ALLEGED UNFAIR ABOR PRACTICES A.  Case 8ŒCBŒ8858 The parties reached a written stipulation of facts in this case.  
Brian Thomas had been a member in good standing with Re-
spondent for about 21 years.  On
 about July 6, 1998, Thomas 
secured a job with Daimler-Chrysler at its Perrysburg, Ohio 
facility performing sheet metal work.  Daimler-Chrysler does 
not have a collective-bargaini
ng relationship with Respondent covering sheet metal work.  Thomas continued to be a member 
in good standing with Respondent until September 16, 1998, 
when he resigned from membership.   On August 11, 1998, Respondent sent Thomas a notice 
charging that he was in violation of its constitution and bylaws 
by working for a nonsignatory employer.  On September 10, 
1998, Respondent sent Thomas a letter advising him that Re-
spondent™s trial committee would 
hear the charges against him 
on November 7, 1998.  As indicated, on September 16, 1998, 
Thomas resigned from membership in Respondent. Thomas did not attend the trial on the charges against him.  
Respondent™s trial committee found Thomas guilty of all the 
charges brought against him and imposed a fine on him in the 
amount of $25,103.57.  This fine was calculated based on the 
contributions that would have been made to Respondent had Thomas worked for a union employer.  The trial committee™s 
decision stated:  
 After the Trial Committee found Brother Thomas guilty of the 
charges, the Trial Committee utilized a liquidated damages 
formula for determining the amount of the union disciplinary 
fine.  In a case such as Brother Thomas™s, where a union 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 4member goes to work for a nonsignatory contractor perform-
ing work within the jurisdiction of the Union, the Trial Com-
mittee uses a 1-year period of time to calculate the liquidated 
damages formula.  The formula is based on the loss to the Un-
ion and the entire Union membership during a one-year pe-
riod of time in combination with other factors, which may 
mitigate or increase the amount of the union disciplinary fine. 
 Significantly, these calculations were based on hourly rates for 

a 1-year period.   
After Thomas failed to pay the fine Respondent filed suit in 
Lucas County, Ohio, Court of 
Common Pleas.  The suit sought 
to require Thomas to pay the 
fine.  Thomas obtained legal counsel to defend against the lawsuit and has incurred legal 

fees in the process.  After the charge in this case was filed the 
parties agrees to the stay the State court proceeding.   
B.  Case 8ŒCBŒ9003 1.  Anthony Ganelli 
Anthony Ganelli had been a member of Respondent for 
about 17 or 18 years.  On Febr
uary 8 Ganelli began working for 
Ford at its Brookpark, Ohio facility performing sheet metal 
work.  Ford does not have a collective-bargaining relationship 
with Respondent covering sheet metal work.  Before starting 
his employment with Ford Ganelli had a conversation with 
Alan Chermak, Respondent™s business manager, on February 1.  
Ganelli asked Chermak if he could obtain a withdrawal card 

from Respondent.  Chermak asked where Ganelli was going.  
After some reluctance, Ganelli 
disclosed that he would be 
working for Ford beginning the following week.  Chermak said 
that he would not give Ganelli a withdrawal card and that Gan-
elli would have to resign.  Chermak said that he needed a writ-
ten resignation.2  Ganelli said that he would type a written res-
ignation and mail it to Respondent.  Chermak agreed, however, 

to hold the resignation in abeyance for 90 days just in case 
Ganelli did not complete the 90-day orientation period at Ford.
3  Ganelli then prepared two handwritten letters and his girl-
friend typed them.  Ganelli signed 
the letters and his girlfriend mailed them to Respondent.4  The first letter, dated February 2, 
and addressed to Chermak, read in pertinent part:                                                           
                                                                                             
2 The General Counsel does not allege that this requirement was 
unlawful. 
3 Although Chermak did not testify in 
this proceeding, a transcript of Ganelli™s hearing before Respondent™s trial committee reveals that 
Chermak essentially agreed with Ga
nelli™s testimony in this regard.  
Dennis Talbot, Respondent™s financial 
secretary, testified that he over-
heard part of a conversation that occurred between Chermak and Gan-
elli; he claimed that this occurred on 
February 5.  I note, however, that Respondent did not call Chermak to corroborate Talbot™s testimony and 

Talbot admitted that he did not h
ear the entire conversation between Ganelli and Chermak.  Under these ci
rcumstances I conclude that Gan-
elli™s testimony is more credible.   
4 These facts are based on the testimony of Ganelli and Denise 
Kushnar.  I have taken into account 
that at his hearing before a trial 
committee Ganelli stated that he maile
d the letters.  However, in this proceeding Kushnar testified that 
she mailed them and Ganelli corrobo-
rated this.  Based on my observation of their demeanor as well as the 

inherent probabilities, I conclude that 
their testimony is credible. Talbot 
testified that ﬁthere is absolute
ly no possibility and no chanceﬂ Respon-
 I appreciate you taking the time to meet with me concerning 
my pending acceptance of employment with the Ford Motor 
Company.  Enclosed is a letter of resignation that, through 
mutual agreement, will be held by you until I clear my initia-
tion period of 90 days at Ford. 
 The official date we agreed that
 this letter will be held will be May 10th, 1999.  This letter is only to become public infor-
mation if someone questions my employment prior to May 
10th, 1999.  The second letter, undated, indi
cated that Ganelli had resigned from Respondent. On February 11, Respondent 
sent Ganelli a letter charging 
him with violating its constitution by working for a nonsigna-
tory employer.  However, on Fe
bruary 12, 1 day before Ganelli 
received the February 11 letter, 
Ganelli had a conversation with 
William Gambatese, Respondent™s 
business agent.  Gambatese 
told Ganelli that Ganelli had been brought up on charges.  Gan-
elli said that Gambatese could not do that because he had al-
ready resigned.  Gambatese replied that he already had brought 
charges against Ganelli.  Ganelli then drove to Respondent™s 
union hall and prepared another letter of resignation and handed 
it to Chermak.
5  A hearing was held on the charges against Ganelli on May 8; 
Ganelli attended the hearing.  
On June 9 Ganelli was advised by letter that Respondent had 
decided to fine him $62,164.35 for working for a nonsignatory employer.  The trial committee 

report read:  After the Trial Committee found Brother Ganelli guilty of the 
charges, the Trial Committee utilized a liquidated damages 
formula for determining the amount of the union disciplinary 
fine.  In a case such as Brother Ganelli™s where a union mem-
ber™s affiliations and actions destroy the ability of the union to 
service, enforce, protect, and freely expand its ideals, beliefs, 
and membership, the Trial Committee uses a one-year period 
of time to calculate the liquidated damages formula.  The 
formula is based on the loss to the entire union membership 
during a 1-year period of time in combination with other fac-
tors which may mitigate or increase the amount of the union 
disciplinary fine. 
 The fine was calculated based on hourly amounts for a 1-year 
period.  This totaled $20,721.45.  The trial committee decided 
that Ganelli should be fined that amount for each of three sec-
tions of the constitution that he allegedly violated.   
By letters dated June 21 and 
July 14, Respondent advised 
Ganelli that it had decided to reconsider and review the fine that 
it had assessed against him.  On September 21, Respondent noti-fied Ganelli that it had reconsidered the matter and had decided 
to fine him $58,753.20.  The trial committee report indicated that 
the amount was calculated based on 
several factors.  First, the  dent received Ganelli™s letters.  However, as seen below Talbot admit-
ted overlooking other resi
gnation letters that had been mailed to Re-
spondent.  Under these circumstances I do not credit his testimony on 
this matter. 
5 These facts are based on the credible testimony of Ganelli.  Talbot 
admitted that Respondent received this resignation letter. 
 SHEET METAL WORKERS LOCAL 33 (DAIMLER-CHRYSLER) 5report acknowledged that Ganelli had resigned on February 12, 
when he handed his resignation to Chermak.  Because Ganelli 
had worked for a week before he
 resigned, he was fined for the amount a journeyman would have earned for working 40 hours.  
This amounted to $1394.80.  The co
mmittee decided to triple this 
amount because it concluded that Ganelli had willfully violated 

Respondent™s rules.  It also decided to fine Ganelli $200 for each of his 17 years of service working under a union contract for each 
of the three sections of the Respondent™s constitution that he allegedly violated.  Finally, the trial committee decided to fine 
Ganelli another $2000 per year for hi
s last 6 years of service for 
each of the three alleged violations.  
2.  Robert Wilhite 
Robert Wilhite had been a member of Respondent for about 
15 years.  Wilhite began working for Ford on February 8 per-

forming sheet metal work.  By 
letter dated February 12, Re-
spondent charged him with violating its constitution by work-
ing for a nonsignatory employer.  The next day Wilhite called 
Gambatese and asked what his alternatives were.  Gambatese 
replied that Wilhite should have
 resigned but that he was not sure that Respondent was going to accept the resignation.  That 

same day Wilhite prepared a letter of resignation and faxed it to 
Respondent.6  On advice of counsel Wilhite sent another resig-
nation letter to Respondent on April 12. Like Ganelli, Wilhite was advise
d of the trial scheduled for May 8.  By letter dated June 9,
 Respondent notified Wilhite that it had fined him $65,923.56 for working for a nonsignatory 
employer.
7  This was calculated using the same 1-year formula 
described above in Ganelli™s case.  Like Ganelli, Respondent also reconsidered Wilhite™s fine.  On September 21, Respon-
dent advised Wilhite that it had reconsidered the matter and 

decided to fine him $64,360.32.  In its report the trial commit-
tee claimed that Wilhite had not resigned until April 12.
8  The 
fine was based on the amount a journeyman would have earned 

for the 64-day period from February 8 to April 12.  The com-
mittee decided that Wilhite should also be fined $200 per year 

for his 18 years of service for each of the three sections of the 
constitution that he was charged with violating.  3.  Thomas Whitcomb Thomas Whitcomb had been a member of Respondent for 
about 25 years.  He too began wo
rking for Ford on February 8; 
he too performed sheet metal wo
rk.  By letter dated February 
11, Respondent charged him with
 violating its constitution by 
working for a nonsignatory employer.  The following Monday, 
February 15, Whitcomb went to
 Respondent™s union office and spoke with Gambatese.  Whitcom
b asked for a withdrawal card, but Gambatese denied the request.  Whitcomb had already pre-
pared a resignation letter; he 
signed it and then handed it to                                                           
                                                           
6 These facts are based on Wilhite™s
 credible and unrefuted testi-
mony as corroborated by his record
s.  Indeed, Talbot admitted that 
Respondent received the faxed resi
gnation at Respondent™s office on February 13. 
7 The General Counsel does not allege that the imposition of this fine 
was unlawful. 
8  Talbot testified that he overlooked 
Wilhite™s earlier resignation letter.   
Gambatese.
9  On advice of counsel Whitcomb sent another 
resignation letter to Respondent on April 12.   Like the cases of Ganelli and Wilhite, Whitcomb was noti-
fied by Respondent that he had been fined for working for a 

nonsignatory employer.  The amount of his fine was 
$49,730.04.10  The fine was calculated using the same 1-year 
formula previously described. 
 Whitcomb™s fine was also re-considered.  On September 21, Respondent advised him that 
after reconsideration it decided to fine him $67,960.32.  Like Wilhite™s case, Respondent claimed that Whitcomb had not 
resigned until April 12.11  Respondent then calculated this fine on the same basis that it used in calculating Wilhite™s reconsid-
ered fine, but using Whitcomb™s 24 years of service.   
4.  Ronald Apple Ronald Apple had been a member of Respondent for about 
11 years.  Apple too began working for Ford on February 8 

performing sheet metal functions.  Like the others described above, Apple received notice from Respondent that he was 
charged with violating Responde
nt™s constitution and bylaws 
by performing sheet metal work for a nonsignatory employer.  

On February 15, Apple called 
Gambatese and asked what he 
could do about the charges.  Gambatese replied that there was 
nothing that Apple could do, th
at Apple could have resigned earlier but that now it was too late
 to resign; that Respondent™s executive board would not accept his resignation at that point.  
Gambatese also commented that ignorance was no excuse.  
Apple testified that he did not submit his resignation to Re-
spondent because of Gambatese™s comments that it would be 
futile to do so.12  Apple did thereafter submit a written resigna-
tion to Respondent on April 12, after being advised by counsel 

to do so.   
Like the cases above, Respondent notified Apple that he had been fined $58,597.92 for working for a nonsignatory em-
ployer.  This was based on the same 1-year formula as the oth-
ers.  Apple was also notified that his case was being reconsid-
ered.  Apple was then fined $59,560.92.  Respondent used the 
same formula in arriving at this amount.  The trial committee 
report concluded that Apple had not resigned until April 12.   III.  ANALYSIS The General Counsel makes a na
rrow argument in this case.  
He does not assert that Respondent could not lawfully disci-
pline members for accepting employment with a nonsignatory 

employer, and he does not challenge the amount of the fines 
assessed against the employees in this case.  Nor does the Gen-
eral Counsel challenge the facial validity of any of the rules 
contained in Respondent™s constitution.  Rather, the General 
Counsel argues that the method Respondent used in calculating 

the fines was unlawful.    9 These facts are based on Whitcomb™s credible testimony.  Talbot 
admitted that Respondent receive
d Whitcomb™s resignation letter on 
February 15. 
10 The General Counsel does not allege that the imposition of this 
fine was unlawful. 
11 Talbot testified he also ove
rlooked Whitcomb™s earlier resignation 
letter. 12  These facts are based on Apple™s credible testimony.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 6The Act does not generally forbid a labor organization from 
fining its members.  
NLRB v. Allis-Chalmers, 388 U.S. 175 (1967).  However, labor organizations may not fine former 
members who have resigned for postresignation conduct.  
Ma-chinists & Aerospace Workers v. NLRB, 
412 U.S. 84 (1973); NLRB v. Textile Workers Local 1029, 409 U.S. 213 (1972).  
Moreover, Section 7 of the Act protects employees™ right to 
resign from membership in a labor organization.  Pattern Mak-ers League v. NLRB, 473 U.S. 95 (1985).  The Board has held 
that the portion of a fine attributable to an employee™s postre-
signation conduct violates the Act.  
Newspaper Guild Local 3 (New York Times), 
272 NLRB 338 (1984).   Turning first to Ganelli™s case, Respondent cites 
Boilermak-ers v. Hardeman, 
401 U.S. 233 (1971), to support an argument 
that it need only show ﬁsome 
evidenceﬂ to justify Ganelli™s 
fine.  However, that case is cl
early inapposite; it did not involve 

allegations of unfair labor practices that are within the exclu-
sive jurisdiction of the Board to
 resolve.  I have concluded above that Ganelli mailed his re
signation letter to Respondent 
on February 2.  Respondent is pr
esumed to have received this 
letter the next day.  
Pattern Makers (Michigan Model Mfrs.), 
310 NLRB 929 (1993). Ganelli did not begin working at Ford 
until February 8.  Because Ganelli resigned from membership 
before starting work at Ford, th
e fines imposed on him violated Section 8(b)(1)(A).   Turning next to Thomas™ case, I have concluded above that Thomas did not resign until about
 2-1/2 months after starting 
work for Daimler-Chrysler.  Ho
wever, Respondent used a for-mula in fining him that included a 1-year projection of the harm 
Thomas™ employment there w
ould have caused Respondent.  
This formula thus included a period of time after Thomas had 
resigned from membership.  Respondent argues that its use of 
this formula is lawful because it amounted to an assessment of 

liquidated damages against Thomas and was not actually based 
on the amount of time Thomas
 had worked for Daimler-Chrysler.  However, while the formula may in fact be a liqui-
dated amount of damages, the fact remains that the formula used to determine the damage
s included a period of time ex-tending after Thomas™ resignation.  As such it violated Section 
8(b)(1)(A).  Newspaper Guild, supra.  It follows that Respon-dent™s lawsuit to compel payment of the fine also violated Sec-
tion 8(b)(1)(A).  
Laundry Workers Local 3 (Virginia Cleaners), 
275 NLRB 697 (1985). The cases of Wilhite and Whitcomb may be analyzed to-
gether.  Respondent fined them for conduct that occurred up to 

April 21 although they had resigned in February.  By doing so 
Respondent violated Section 8(b)(1)(A). Finally, I address the case of Ronald Apple.  I have con-
cluded above that Respondent 
advised Apple on February 15 
that it was too late for him to resign and it would not accept his 

resignation.  The Board has held that an employee may be 
deemed to have constructively 
resigned from membership when 
a labor organization engages in conduct that reasonably creates 

the impression that actual resignation would be futile.  
Machin-ists Local 1374 (Columbia Machine), 
274 NLRB 123 fn. 1 (1984).  I conclude that Respondent™s comments to Apple clearly created the impression that his resignation would be 

futile.  I shall therefore treat Apple as if he has resigned on 
February 15.  Because Respondent thereafter fined Apple for 
conduct that occurred after his resignation, Respondent™s con-
duct violated Section 8(b)(1)(A). The Charging Party in Case 8ŒCBŒ9003 argues that the 
statements made by Respondent 
to the employees that they 
were not free to resign membership also violated Section 
8(b)(1)(A), citing Automotive & Allied Industries Local 618 
(Sears, Roebuck & Co.), 
324 NLRB 865 (1997).  However, I find it unnecessary to resolve that issue because the General 

Counsel has not alleged those statements in the complaint and 
has not argued that they were unlawful in his posttrial brief.  

This Charging Party also argues that the second set of fines 
were unlawful because they served as a pretext to continue the 
earlier unlawful fines.  However,
 here too the General Counsel fails to allege that matter in the complaint or make that argu-

ment in his brief and it is the Ge
neral Counsel who controls that allegations in the complaint.   
CONCLUSIONS OF LAW 1.  By fining Anthony Ganelli, Brian Thomas, Robert Wil-
hite, Thomas Whitcomb, and Ronald Apple for conduct that 
they engaged in after they ha
d resigned from membership, Re-spondent has engaged in unfair labor practices affecting com-merce within the meaning of 
Section 8(b)(1)(A) and Section 2(6) and (7) of the Act. 2.  By filing a lawsuit to compel Brian Thomas to pay the 
unlawful fine assessed against hi
m, Respondent has engaged in unfair labor practices affecting commerce within the meaning 

of Section 8(b)(1)(A) and Section 2(6) and (7) of the Act. REMEDY Having found that Respondent has engaged in certain unfair labor practices, I find that it must be ordered to cease and desist 
and to take certain affirmative action designed to effectuate the 
policies of the Act.  Having fined Anthony Ganelli for conduct 
that he engaged in after he had resigned from membership, 
Respondent must rescind those 
fines and notify Ganelli in writ-
ing that it has done so.   I have concluded that Respondent fined Brian Thomas, Robert Wilhite, Thomas Whitcomb, and 
Ronald Apple for conduct that included a time after they had resigned from membership.  The 

General Counsel and the Charging Parties argue these fines 
should be rescinded in their entirety as opposed to being appor-
tioned between preresignation and postresignation conduct.  I agree.  I am aware that in certain cases the Board has required 

only that the fines be apportioned.  See, e.g., 
Newspaper Guild Local 3 (New York Times), 
272 NLRB 338, (1984).  However, I 
conclude that such cases are dis
tinguishable from the instant case.  
They involved fines assessed for 
crossing a picket line and were therefore easily apportioned.  U
nder these circumstances, I shall require that Respondent rescind all the fines imposed on Thomas, Wilhite, Whitcomb, and Apple and to notify each of them in 

writing that it has done so. I have concluded that Respondent unlawfully instituted a 
lawsuit against Thomas to compel
 him to pay the unlawful fine.  
I shall order that Respondent cease and desist from maintaining 
that lawsuit.  I shall further 
order that Respondent reimburse Thomas for all reasonable expenses and legal fees he incurred 
 SHEET METAL WORKERS LOCAL 33 (DAIMLER-CHRYSLER) 7in defending against that lawsuit, with interest computed in the 
manner prescribed in 
New Horizons for the Retarded, 
283 NLRB 1173 (1987).  
Teamsters Local 776 (Rite Aid), 3
05 NLRB 832, 835 (1991).  Respondent argues that Bill Johnson™s Restaurants v. NLRB, 461 U.S. 731 (1983), precludes the award 
of attorney™s fees in this cas
e because the General Counsel has failed to show that the lawsuit was without merit and was filed 
for a retaliatory purpose.  I disagree.  In that case the Supreme 
Court exempted from that analysis lawsuits that have an objec-
tive that it is illegal under Federal law.  Id. at 737Œ738 fn. 5.  
Here, I conclude that the lawsuit Respondent filed against 
Thomas has an objective that is unlawful under the Act.  
Laun-dry Workers Local 3 (Virginia Cleaners), 
275 NLRB 697 (1985).  Charging Party Thomas argues that he is also entitled 
to be reimbursed for expenses incurred in connection with the 
filing and prosecution of the unfair labor practice charge in this 
case.  However, I do not regard Respondent™s defenses in this case to be frivolous, and I therefore reject that argument.   
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
13ORDER The Respondent, Sheet Metal Workers International Asso-ciation, Local Union No. 33 of Northern Ohio, its officers, 

agents, and representatives, shall 
1.  Cease and desist from (a) Fining employees for conduct that they engaged in after 
they had resigned from membership. 
(b) Filing and maintaining a lawsuit to compel payment of 
the unlawful fines. (c) In any like or related manner restraining or coercing em-
ployees in the exercise of the rights guaranteed them by Section 
7 of the Act.                                                           
                                                           
13 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, th
e findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. (a) Within 14 days from the date of this Order, rescind the 
fines imposed on Anthony Ganelli, Brian Thomas, Robert Wil-
hite, Thomas Whitcomb, and Ronald Apple and remove any 
reference to those fines from its files, and within 3 days thereaf-
ter notify each of them in writing that it has done so. 
(b) Reimburse Brian Thomas for all reasonable expenses and legal fees he incurred in defendi
ng against the lawsuit filed to compel payment of the fine, with interest. 
(c) Within 14 days after service by the Region, post at its un-
ion office copies of the attached notice marked ﬁAppendix.ﬂ
14 Copies of the notice, on forms provided by the Regional Direc-
tor for Region 8, after being signed by the Respondent's author-
ized representative, shall be posted by the Respondent immedi-
ately upon receipt and maintained for 60 consecutive days in 
conspicuous places including all 
places where notices to em-
ployees and members are customarily posted. Reasonable steps 

shall be taken by the Respondent to ensure that the notices are 
not altered, defaced, or covered by any other material. In the 
event that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current 
members and former members employed by the Ford Motor 
Company, Brookpark, Ohio, and Daimler-Chrysler Corpora-
tion, Perrysburg, Ohio, at any time since January 12, 1999.
 (d) Within 21 days after service by the Region, file with 
the Regional Director a sworn certification of a responsible official on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
 14 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 